                                                                                    JUL 15 2021
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

KENNETH H. TRIVETT,          )
                             )
           Plaintiff,        )                       Case No. 4:21cv00026
                             )
v.                           )                       MEMORANDUM OPINION
                             )
HONORABLE JUDGE KIMBERLY     )                       By:     Hon. Thomas T. Cullen
WHITE and COUNTY OF HALIFAX, )                               United States District Judge
VIRGINIA’S CIRCUIT COURT,    )
                             )
           Defendants.       )


       On March 31, 2021, Plaintiff Kenneth H. Trivett filed a complaint in the Eastern

District of Virginia. (See ECF No. 1.) Because he alleges constitutional violations that occurred

in this district, that court transferred Plaintiff’s action to the Western District of Virginia on

June 9. (ECF No. 4.) Once the case was docketed in this district, Plaintiff was instructed to

either pay the filing fee or file a motion to proceed in forma pauperis; he filed the appropriate

motion on June 25. (ECF No. 7.) After review of Plaintiff’s motion, the court finds that he

qualifies to proceed in forma pauperis and will grant his motion.

       Under 28 U.S.C. § 1915, the court is empowered to review complaints of those parties

who are proceeding in forma pauperis to ensure that the complaint: (1) is not frivolous or

malicious; (2) states a claim on which relief may be granted; and (3) does not seek monetary

relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). If the

complaint is deficient in any of these respects, “[n]otwithstanding any filing fee, or any portion

thereof, that may have been paid, the court shall dismiss the case . . . .” Id. § 1918(e)(2).
        In his complaint, Plaintiff asserts that he “owned a parcel of land at 6121 Oak Level

Road Halifax[,] Virginia 24558 and was court ordered out of his home (castle) and off of his

land (domain) in late December of the year 2020.” (ECF No. 1.) He alleges that Defendant

Hon. Kimberly White, a circuit court judge in Virginia, through “blatant disregard to our

Constitution[,] placed . . . Trivett in danger of the elements (weather/illness) (Covid-19)

leaving Trivett homeless during a pandemic in the middle of winter penniless and without

means of acquiring living arrangements whatsoever.” (Id.) He seeks ten million dollars in

punitive damages against Defendants White and the County of Halifax, Virginia Circuit Court.

(Id.)

        Although Plaintiff does not specify a cause of action, because he apparently is seeking

vindication of a purported violation of his constitutional rights, the court assumes Plaintiff is

pursuing his claim under 42 U.S.C. § 1983. Section 1983 provides:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress . . . .

In other words, section 1983 provides a private cause of action against any individual who,

acting under color of law, violates the constitutional rights of another. See, e.g., Brown v. Mitchell,

308 F. Supp. 2d 682, 692 (E.D. Va. 2004).

        In reviewing Plaintiff’s allegations—and construing his allegations as stating a claim

under § 1983—Plaintiff’s complaint is fatally deficient against both defendants. First, as it

pertains to the County of Halifax, Virginia Circuit Court, section 1983 only creates a cause of
                                                 -2-
action against “person[s],” and the Circuit Court is not a “person.” See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 & n.55 (1978) (noting that, for purposes of § 1983, a “person” includes

individuals and “bodies politic and corporate”). Accord Cates v. Baltimore City Circuit Court, No.

ELH-18-1398, 2018 WL 2321121, at *1 (D. Md. May 22, 2018) (“Defendant Baltimore City

Circuit Court’ is not a ‘person’ amendable to suit under 42 U.S.C. § 1983.”). Plaintiff’s

complaint thus fails to state a claim against the County of Halifax, Virginia Circuit Court, and

Plaintiff’s claims against that entity will be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii)

(permitting sua sponte dismissal for failure to state a claim).

       Turning to the allegations against Judge White: she is absolutely immune from any suit

based on actions taken in her role as a circuit court judge. “The doctrine of judicial immunity

shields judges from monetary claims against them in both their official and individual

capacities.” Id. (citing Mireles v. Waco, 502 U.S. 9, 9–10 (1991) (per curiam)). Judicial immunity

is absolute, and protects judges from damages suits entirely. See Mireles, 502 U.S. at 9–10.

“[J]udges of courts of superior or general jurisdiction are not liable to civil actions for their

judicial acts, even when such acts are in excess of their jurisdiction, and are alleged to have

been done maliciously or corruptly.” Bradley v. Fisher, 80 U.S. 335, 351 (1871).

       The Supreme Court has explained the rationale for absolute judicial immunity:

               Few doctrines were more solidly established at common law than
               the immunity of judges from liability for damages for acts
               committed within their judicial jurisdiction . . . . This immunity
               applies even when the judge is accused of acting maliciously and
               corruptly, and it “is not for the protection or benefit of a
               malicious or corrupt judge, but for the benefit of the public,
               whose interest it is that the judges should be at liberty to exercise
               their functions with independence and without fear of
               consequences” . . . . It is a judge’s duty to decide all cases within
               [her] jurisdiction that are brought before [her], including
                                                -3-
               controversial cases that arouse the most intense feelings in the
               litigants. [Her] errors may be corrected on appeal, but [s]he
               should not have to fear that unsatisfied litigants may hound [her]
               with litigation charging malice or corruption. Imposing such a
               burden on judges would contribute not to principled and fearless
               decision-making but to intimidation.

Pierson v. Ray, 386 U.S. 547, 553–54 (1967). Because Plaintiff’s allegations do not provide any

basis to vitiate Judge White’s judicial immunity, his cause of action against her cannot proceed,

and all claims against Judge White will be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(iii)

(permitting sua sponte dismissal of an action that seeks relief against a party who is immune

from such relief).

       On July 6, 2021, Plaintiff filed a motion to amend his complaint. In his motion, Plaintiff

seeks permission to add Ann Mosier as a defendant. He alleges that Ms. Mosier “manipulated

the justice system to suit her needs,” and that Judge White “would not have violated Plaintiff’s

constitutional rights, denying him free access to his land and home,” presumably but for Ms.

Mosier’s actions. Because Plaintiff does not assert what actions Ms. Mosier allegedly took to

violate his constitutional rights, nor does he allege any facts to suggest that Ms. Mosier acted

under color of law (a requirement for suit under § 1983), his motion for leave to amend his

complaint is futile and will be denied. See Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th

Cir. 1986) (noting that leave to amend should only be denied “on the ground of futility when

the proposed amendment is clearly insufficient . . .”).

       For these reasons, Plaintiff’s complaint fails to state a claim on which relief can be

granted and seeks relief from a party who is immune from the request relief, and the court will

dismiss Plaintiff’s action under 28 U.S.C. § 1915(e)(2)(B)(ii)–(iii). Because Plaintiff’s proposed



                                              -4-
amendment is insufficient to state a claim against Ms. Mosier, his motion for leave to amend

his complaint will be denied.

       The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Plaintiff.

       ENTERED this 15th day of July, 2021.



                                          /s/ Thomas T. Cullen____________________
                                          HON. THOMAS T. CULLEN
                                          UNITED STATES DISTRICT JUDGE




                                           -5-
